Citation Nr: 1113694	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  05-18 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2004 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky denied service connection for a shoulder disorder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, yet another remand is necessary for further development.  The case was previously remanded by the Board in May 2008 and November 2009 to obtain a medical opinion regarding the etiology of any diagnosed shoulder disorder.  

In both the May 2008 and November 2009 remands, the remand order explicitly stated that "[f]or each diagnosis, a medical opinion should be provided as to whether it is at least as likely as not that the disability is etiologically related to the Veteran's military service, including as secondary to any service-connected disability or any disability believed by the examiner to be service-related."

As noted in the November 2009 remand, the May 2008 remand order was not complied with.  The November 2009 remand order again requested that the examiner address whether any diagnosed shoulder disorder was secondary to any service-connected disability.  Additionally, the examiner was also requested to opine as to whether the Veteran had any nerve damage in the shoulder(s) that was related to his service-connected cervical spine disability.  Although the Veteran was afforded a new examination in April 2010, the examiner failed to address whether the Veteran's diagnosed shoulder disorders were secondary to any service-connected disability or whether there was any nerve damage secondary to the service-connected cervical spine disability.  Thus, the Board finds that its remand orders were not complied with, necessitating a remand yet again.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Accordingly, the case is REMANDED for the following action:

1.  If the author of the Veteran's April 2010 shoulder examination is available, he should be asked to provide an addendum to that examination report for the purpose of providing a medical opinion as ordered in the Board's May 2008 and November 2009 remands.  Specifically, the addendum must provide a medical opinion as to whether it is at least as likely as not that any shoulder disability is secondary to any service-connected disability, including the service-connected cervical spine disability; and, the examiner should opine as to whether there is any nerve damage in the shoulder(s) that is related to the Veteran's service-connected cervical spine disability.  A complete rationale should be given for all opinions and conclusions expressed.

2.  If the April 2010 examiner is not available, the agency of original jurisdiction (AOJ) should arrange for the Veteran to undergo another VA examination by a medical professional with appropriate expertise to determine the current diagnosis and etiology of any shoulder disorder.  For any diagnosis, a medical opinion must be provided as to whether it is at least as likely as not that any shoulder disorder is secondary to any service-connected disability, including the service-connected cervical spine disability; and, the examiner should opine as to whether there is any nerve damage in the shoulder(s) that is related to the Veteran's service-connected cervical spine disability. 

The examiner must provide a medical opinion, based on review of the evidence of record, as to whether any current shoulder disorder is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) related to any service-connected disability, including the cervical spine disability.  

A complete rationale should be given for all opinions and conclusions expressed.  All indicated tests should be conducted and those reports should be incorporated into the examination report and associated with the claims file.

The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.

The AOJ should ensure that any examination report complies with this remand and the questions presented in the AOJ's examination request, especially with respect to the instructions to provide medical opinions.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2010).

3.  After undertaking any other development deemed appropriate, the AOJ should consider the issue on appeal in light of all information or evidence received.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

After expiration of any applicable period allowed for response, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


